Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), is made as of May 26, 2020 by
and among Anchorage International Holdings Corp., a Delaware corporation (the
“Company”), and David Lazar, a United States citizen (the “Purchaser”, and
together with the Company the “Parties” and each a “Party”).

 

The parties hereby agree as follows:

 

1. Purchase and Sale of Stock.

 

1.1 Sale and Issuance of Stock. Subject to the terms and conditions of this
Agreement, the Purchaser agrees to purchase at the Closing and the Company
agrees to sell and issue to the Purchaser at the Closing 811,020,000 shares of
common stock, $0.00001 par value per share (the “Common Stock”), at a purchase
price of $0.00001 per share. The shares of Common Stock issued to the Purchaser
pursuant to this Agreement shall be referred to in this Agreement as the
“Shares.”

 

1.2 Closing; Delivery. The initial purchase and sale of the Shares shall take
place remotely via the exchange of documents and signatures, at such other time
and place as the Company and the Purchaser mutually agree upon, orally or in
writing (which time and place are designated as the “Closing”). At the Closing,
the Company shall deliver to the Purchaser a certificate representing the Shares
being purchased against payment of the purchase price therefor by check payable
to the Company, by wire transfer to a bank account designated by the Company, by
delivery of a promissor note, by cancellation or conversion of indebtedness of
the Company to Purchaser, including interest, or by any combination of such
methods.

 

1.3 Defined Terms Used in this Agreement. In addition to the terms defined
above, the following terms used in this Agreement shall be construed to have the
meanings set forth or referenced below.

 

(a) “Affiliate” means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including, without limitation, any general partner,
managing member, officer, director or trustee of such Person, or any venture
capital fund or registered investment company now or hereafter existing that is
controlled by one or more general partners, managing members or investment
advisers of, or shares the same management company or investment adviser with,
such Person.

 

(b) “Code” means the Internal Revenue Code of 1986, as amended.

 

(c) “Knowledge” including the phrase “to the Company’s knowledge” shall mean the
actual knowledge of the following officers: David Lazar.

 

(d) “Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition,
property, prospects or results of operations of the Company.

 

(e) “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

(f) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

 



 

 

 

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser that, to the Company’s knowledge, the following
representations are true and complete as of the Closing, except as otherwise
indicated.

 

2.1 Organization, Good Standing, Corporate Power and Qualification. The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as now conducted and as presently proposed to
be conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect.

 

2.2 Capitalization.

 

(a) The authorized capital of the Company consists, immediately prior to the
Closing, of: (i) 2,000,000,000 shares of common stock, $0.00001 par value per
share (the “Common Stock”), 938,980,000 shares of which are issued and
outstanding immediately prior to the Closing; and (ii) 10,000,000 shares of
Preferred Stock, none of which are issued and outstanding immediately prior to
the Closing. All of the outstanding shares of Common Stock have been duly
authorized, are fully paid and nonassessable and were issued in compliance with
all applicable federal and state securities laws.

 

2.3 Subsidiaries. The Company does not currently own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business entity. The
Company is not a participant in any joint venture, partnership or similar
arrangement.

 

2.4 Authorization. All corporate action required to be taken by the Company’s
Board of Directors and stockholders in order to authorize the Company to enter
into the Agreement, and to issue the Shares at the Closing, has been taken or
will be taken prior to the Closing. All action on the part of the officers of
the Company necessary for the execution and delivery of the Agreement, the
performance of all obligations of the Company under the Agreement to be
performed as of the Closing, and the issuance and delivery of the Shares has
been taken or will be taken prior to the Closing. The Agreement, when executed
and delivered by the Company, shall constitute valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally, or (ii) as limited by laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies,.

 

2.5 Valid Issuance of Shares. The Shares, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under the Agreement, applicable
state and federal securities laws and liens or encumbrances created by or
imposed by a Purchaser. Assuming the accuracy of the representations of the
Purchaser in Section 3 of this Agreement, the Shares will be issued in
compliance with all applicable federal and state securities laws.

 

2.6 Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchaser in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to Regulation D of the Securities Act, and applicable state
securities laws, which have been made or will be made in a timely manner.

 



2

 

 

2.7 Litigation. There is no claim, action, suit, proceeding, arbitration,
complaint, charge or investigation pending or to the Company’s knowledge,
currently threatened in writing against the Company or any officer, or, to the
Company’s knowledge, that questions the validity of the Agreement or the right
of the Company to enter into the Agreement.

 

2.8 Property. The property and assets that the Company owns are free and clear
of all mortgages, deeds of trust, liens, loans and encumbrances, except for
statutory liens for the payment of current taxes that are not yet delinquent and
encumbrances and liens that arise in the ordinary course of business and do not
materially impair the Company’s ownership or use of such property or assets.
With respect to the property and assets it leases, the Company is in compliance
with such leases and holds a valid leasehold interest free of any liens, claims
or encumbrances other than those of the lessors of such property or assets. The
Company does not own any real property.

 

2.9 Financial Statements. The Company makes no representations or warranties
with regard to its financial statements.

 

3. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company, severally and not jointly, that:

 

3.1 Authorization. The Purchaser has full power and authority to enter into the
Agreement. The Agreement to which the Purchaser is a party, when executed and
delivered by the Purchaser, will constitute valid and legally binding
obligations of the Purchaser, enforceable in accordance with their terms, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and any other laws of general application affecting
enforcement of creditors’ rights generally, and as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies.

 

3.2 Purchase Entirely for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Shares to be acquired by the Purchaser will be acquired for investment for the
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Shares. The Purchaser has not been formed for the specific purpose of acquiring
the Shares.

 

3.3 Disclosure of Information. The Purchaser has had an opportunity to discuss
the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Shares with the Company’s management and has
had an opportunity to review the Company’s facilities. The foregoing, however,
does not limit or modify the representations and warranties of the Company in
Section 2 of this Agreement or the right of the Purchaser to rely thereon.

 

3.4 Restricted Securities. The Purchaser understands that the Shares have not
been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Purchaser’s representations as expressed herein. The
Purchaser understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Shares indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available. The Purchaser acknowledges that the Company has no obligation to
register or qualify the Shares for resale. The Purchaser further acknowledges
that if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Shares, and on requirements relating
to the Company which are outside of the Purchaser’s control, and which the
Company is under no obligation and may not be able to satisfy.

 



3

 

 

3.5 Legends. The Purchaser understands that the Shares and any securities issued
in respect of or exchange for the Shares, may be notated with one or all of the
following legends:

 

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

3.6 Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

 

3.7 Foreign Investors. If the Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Code), the Purchaser hereby represents
that it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Shares or
any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Shares. The Purchaser’s subscription and payment for
and continued beneficial ownership of the Shares will not violate any applicable
securities or other laws of the Purchaser’s jurisdiction.

 

3.8 No General Solicitation. Neither the Purchaser, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including, through a broker or finder (a) engaged in any general
solicitation, or (b) published any advertisement in connection with the offer
and sale of the Shares.

 

4. Conditions to the Purchaser’ Obligations at Closing. The obligations of the
Purchaser to purchase Shares at the Closing are subject to the fulfillment, on
or before the Closing, of each of the following conditions, unless otherwise
waived:

 

4.1 Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct in all respects as of
the Closing.

 

4.2 Performance. The Company shall have performed and complied with all
covenants, Agreement, obligations and conditions contained in this Agreement
that are required to be performed or complied with by the Company on or before
the Closing.

 



4

 

 

5. Conditions of the Company’s Obligations at Closing. The obligations of the
Company to sell Shares to the Purchaser at the Closing are subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:

 

5.1 Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct in all respects as of
the Closing.

 

5.2 Performance. The Purchaser shall have performed and complied with all
covenants, Agreement, obligations and conditions contained in this Agreement
that are required to be performed or complied with by them on or before the
Closing.

 

5.3 Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be obtained and effective as of the Closing.

 

6. Miscellaneous.

 

6.1 Survival of Warranties. Unless otherwise set forth in this Agreement, the
representations and warranties of the Company and the Purchaser contained in or
made pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the Closing and shall in no way be affected by any investigation
or knowledge of the subject matter thereof made by or on behalf of the Purchaser
or the Company.

 

6.2 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

 

6.3 Governing Law. This Agreement shall be governed by the internal law of the
State of Delaware, without regard to conflict of law principles that would
result in the application of any law other than the law of the State of
Delaware.

 

6.4 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

6.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

6.6 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile during normal business
hours of the recipient, and if not sent during normal business hours, then on
the recipient’s next business day, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on the signature page or Exhibit A, or to
such e-mail address, facsimile number or address as subsequently modified by
written notice given in accordance with this Subsection 6.6.

 



5

 

 

6.7 No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

6.8 Amendments and Waivers. Any term of this Agreement may be amended,
terminated or waived only with the written consent of the Company and the
Purchaser.

 

6.9 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

 

6.10 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

6.11 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties are expressly canceled.

 

6.12 Dispute Resolution. The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of Delaware and to the
jurisdiction of the United States District Court for the District of Delaware
for the purpose of any suit, action or other proceeding arising out of or based
upon this Agreement, (b) agree not to commence any suit, action or other
proceeding arising out of or based upon this Agreement except in the state
courts of Delaware or the United States District Court for the District of
Delaware, and (c) hereby waive, and agree not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.

 

6

 

 

IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first written above.

 

 

COMPANY:   Anchorage International Holdings Corp.

 

  By:     Name:  David Lazar   Title: CEO   Email:
david@activistinvestingllc.com

 

  PURCHASER:   David Lazar

 

      Email: david@activistinvestingllc.com

 

Signature Page to Stock Purchase Agreement

 

 

 



 

